Fisher, J.,
delivered the opinion of the court.
The plaintiff below, brought a suit in the Circuit Court of Talla-hatchie county, to recover damages resulting from the breach of a warranty as to the title of a slave, sold by the defendants to the plaintiff.
The sale was made in the spring of 1852. During the same year, Henry Allen, jr., brought an action of replevin in the Circuit Court of Tippah county, against the vendee of the purchaser ■to recover the slave, and succeeded in obtaining judgment at the March term, 1854, of said court. It appears that the defendants were notified of the pendency of this action, and an opportunity afforded them of defending the same if they so desired. The price paid by the plaintiff to the defendants for the slave, was $500, and he was sold by the plaintiff to Pate, from whom Allen recovered for $1000. It also appears, that the plaintiff having warranted the title, has reimbursed to Pate since the recovery by Allen of this latter sum.
The question under this state of the case, for consideration, is, whether the plaintiff is entitled to recover the damages resulting from a breach of his own warranty to Pate, or whether he shall be restricted to the sum which he paid to the defendants, with interest. *192thereon; and such incidental damages as necessarily resulted from the breach of the warranty. The court below instructed the jury that the former was the rule by which they should be governed in this respect.
The counsel for the respective parties have bestowed much labor in collecting together the numerous authorities relating to this vexed question; and after a careful examination of the most of them, we are fully prepared to agree with Chancellor Kent, who, speaking upon this subject, says, that “they are in perplexing contrariety.” It is difficult in many of them even to arrive at the meaning of the court, or to deduce the rule upon which it acted. The rule, as once understood and acted upon, is certainly clear and free from both difficulty and conflict of opinion, and it is this: that in the absence of fraud, the plaintiff can only recover back Ms money witbMnterest, and such damages as he necessarily sustained in protecting his title. This is certainly the rule of damage on the covenant of warranty in the sale of land, and no good reason is perceived why the rule should not be the same with respect to both kinds of property. The rule is one which is certain, easy of application, and must, in most cases, be just in its operation. All the authorities hold that mere speculative profits shall not be recovered by the vendee. If this be true, how is it possible to conceive a case in which he could recover more than he expended in the first instance, in making the purchase, and such other incidental expenses as were incurred in defending the title.
The warrantor undertakes, by his covenant, to insure the ven-dee, against the loss of the money invested in the purchase. To this extent he is clearly liable, but not for the loss of a good bargain, under which head, all beyond the price paid by the vendee must be considered. Sedgw. on Dam. 292, 293.
But it is said, that the plaintiff having sold the slave for $1000, and his vendee having recovered, or rather received this sum on account of the warranty existing in that transaction, he, the plaintiff, has, to this extent, sustained damages. If it be true that the party cannot be compensated merely for the loss of a good bargain, it is difficult to see upon what ground this position can be sustained. It must be borne in mind that the sum of $500, of *193ibis $1000, was tbe profits which the plaintiff made by the sale. He cannot recover, according to the authority, merely for the profits which he has returned to the person to whom he sold the slave. Leaving out of view the question of speculation, the plaintiff is fully reimbursed, by receiving back the money which he paid to the defendants, with interest, and such damages as have already been enumerated.
Under the view which we have taken of the law, the instruction of the court below was wrong.
Judgment reversed, and new trial granted.